                                          Case 3:19-cv-06194-MMC Document 27 Filed 07/29/20 Page 1 of 2




                                  1

                                  2

                                  3                          IN THE UNITED STATES DISTRICT COURT

                                  4                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      In re:                                        Case No. 19-cv-06194-MMC
                                                                                       Bankruptcy Case No. 14-54232 MEH
                                  7
                                         PACIFIC THOMAS CORPORATION,                   ORDER DENYING NINTH REQUEST
                                  8                    Debtor                          FOR EXTENSION; DIRECTING
                                                                                       APPELLANT TO SHOW CAUSE WHY
                                  9                                                    APPEAL SHOULD NOT BE
                                                                                       DISMISSED FOR FAILURE TO FILE
                                  10                                                   OPENING BRIEF
                                  11

                                  12          On June 13, 2019, appellant Welton Penney filed in the Bankruptcy Court a Motion
Northern District of California
 United States District Court




                                  13   for Order Granting Relief from the Automatic Stay; on July 1, 2019, the Bankruptcy Court

                                  14   denied the motion as moot, on the ground the state court action identified in said motion

                                  15   had been dismissed in 2015. Thereafter, on July 15, 2019, appellant filed a Motion for

                                  16   Reconsideration; on August 19, 2019, the Bankruptcy Court denied the motion, on the

                                  17   ground appellant had failed to identify any cognizable basis for reconsidering the finding

                                  18   that the motion filed on June 13, 2019, was moot.1

                                  19          On September 30, 2019, appellant Welton Penney filed a notice of appeal from the

                                  20   order denying his motion for reconsideration, thereby instituting the above-titled action.

                                  21   Appellant's opening brief was initially due on November 8, 2019. (See Doc. Nos. 2, 3.)

                                  22   Shortly before said deadline, appellant filed an Administrative Request for an order

                                  23   extending the deadline to December 24, 2019, which Administrative Request the Court

                                  24   granted. Thereafter, appellant filed, between December 27, 2019, and June 28, 2020,

                                  25
                                              1
                                  26           The Motion for Reconsideration was primarily based on appellant's having filed a
                                       new state court action on July 12, 2019. A review of the docket of the above-referenced
                                  27   bankruptcy proceeding, however, indicates appellant never filed a motion for relief from
                                       any automatic stay applicable to that later-filed case. See B.L.R. 4001-1 (setting forth
                                  28   required procedure for party who seeks relief from automatic stay).
                                          Case 3:19-cv-06194-MMC Document 27 Filed 07/29/20 Page 2 of 2




                                   1   seven additional Administrative Requests, each seeking a further extension of time. The

                                   2   Court granted each of those Administrative Requests. In the order granting the last of

                                   3   those Administrative Requests, however, which order extended the deadline to July 27,

                                   4   2020, the Court stated: "As the instant filing constitutes the eight request for [an

                                   5   extension of time], no further extension will be granted.'' (See Order, filed July 7, 2020, at

                                   6   2:8.)

                                   7           As of the end of the day on July 27, 2020, appellant had not filed his opening brief.

                                   8   Rather, the next day, July 28, 2020, appellant filed his ninth Administrative Request for

                                   9   an extension of time to file his opening brief. In said ninth Administrative Request, in

                                  10   which appellant makes no reference to the Court's determination that no further

                                  11   extension would be granted, he does not identify any new circumstances, let alone any

                                  12   such circumstance that might warrant reconsideration of the Court's Order of July 7,
Northern District of California
 United States District Court




                                  13   2020. Rather, appellant merely repeats the same circumstances he had identified in his

                                  14   eighth Administrative Request, which circumstances include his decision to spend his

                                  15   time engaging in discovery and other matters in a different action, rather than working on

                                  16   his opening brief in the instant appeal.

                                  17           In light of the above, appellant's ninth Administrative Request for an extension of

                                  18   time to file his opening brief is hereby DENIED.

                                  19           In addition, as appellant has failed to file his opening brief, even though he has

                                  20   been afforded numerous extensions of time to do so, appellant is hereby ORDERED TO

                                  21   SHOW CAUSE, in writing and no later than August 14, 2020, why the instant bankruptcy

                                  22   appeal should not be dismissed for failure to file an opening brief. See Fed. R. Bankr.

                                  23   Proc. 8018(a)(4) (providing, where "appellant fails to file a brief on time or within an

                                  24   extended time authorized by the district court, . . . the district court . . ., after notice, may

                                  25   dismiss the appeal on its own motion").

                                  26           IT IS SO ORDERED.

                                  27   Dated: July 29, 2020
                                                                                                   MAXINE M. CHESNEY
                                  28                                                               United States District Judge
                                                                                       2
